769 So. 2d 511 (2000)
David DENNIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D00-2718.
District Court of Appeal of Florida, Fifth District.
October 20, 2000.
David Dennis, Sanderson, pro se.
No Appearance for Respondent.
W. SHARP, J.
Dennis has filed an emergency petition for writ of habeas corpus in this court. He seeks to raise issues which were or could have been raised in connection with his direct appeal and which therefore cannot be raised in a habeas corpus petition. See Teffeteller v. Dugger, 734 So. 2d 1009 (Fla. 1999); Soirelus v. State, 751 So. 2d 776 (Fla. 5th DCA 2000). Further, some issues were raised in his prior four post-conviction proceedings.[1] It is successive and improper to raise these issues again in a habeas corpus petition. See Johnson v. Singletary, 695 So. 2d 263 (Fla.1996).
Accordingly, we denied the petition. We also caution Dennis from filing further collateral proceedings seeking to challenge his convictions and sentences in this criminal case, which are successive and frivolous.[2]
Petition for Writ of Habeas Corpus DENIED.
THOMPSON, C.J., and PETERSON, J., concur.
NOTES
[1]  See Dennis v. State, 656 So. 2d 1294 (Fla. 5th DCA 1995); Dennis v. State, 681 So. 2d 1154 (Fla. 5th DCA 1996); Dennis v. State, 703 So. 2d 486 (Fla. 5th DCA 1997); Dennis v. State, No. 96-3167 (Fla. 5th DCA Dec. 16, 1996).
[2]  See Edwards v. State, 760 So. 2d 226 (Fla. 5th DCA 2000); Lau v. State, 717 So. 2d 574 (Fla. 5th DCA), rev. dismissed, 727 So. 2d 907 (Fla.1998).